Case 9:20-cr-00024-DWM Document 38 Filed 12/28/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
UNITED STATES OF AMERICA, CR 20-—24-M-DWM
Plaintiffs,
VS. ORDER
ROOSEVELT KENNETH
THOMPSON,
Defendants.

 

 

Before the Court is the United States’ Unopposed Motion for Final Order of
Forfeiture. Having reviewed said motion, the Court FINDS:

1. The United States commenced this action pursuant to 18 U.S.C.

§ 924(d).

2. A Preliminary Order of Forfeiture was entered on November 16,

2020. (Doc. 33.)

3. All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Doc. 34.)

4. It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d).
Case 9:20-cr-00024-DWM Document 38 Filed 12/28/20 Page 2 of 2

It is therefore ORDERED, DECREED AND ADJUDGED that:
1. The motion for final order of forfeiture is GRANTED.

2. Judgment of forfeiture of the following property shall enter in favor of
the United States pursuant to 18 U.S.C. § 924(d), free from the claims of any other

party, the following property:
° Hi-Point JHP pistol, Cal. 45, SN 333685; and
° 8 rounds ammunition Cal. 45.

3. The United States shall have full and legal title to the forfeited property and

may dispose of it in accordance with law.

i
DATED this J a day of December, 2020.

 

   

Donald W/Molloys District Judge
United States District Court

 
